                               UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 18-cv-05057-JFW (AFM)                                           Date: April 25, 2019

Title      Lamar White v. Daniel Paramo




Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge

                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                     N/A                                                 N/A


Proceedings (In Chambers): ORDER TO SHOW CAUSE WHY STAY SHOULD NOT BE
VACATED



       On January 25, 2019, this action was stayed pursuant to Rhines v. Weber, 544 U.S.
269 (2005) so that Petitioner could present his unexhausted claims to the California Supreme
Court. (ECF No. 16.) Petitioner was directed to file status reports informing the Court of the
progress in his efforts to exhaust his state remedies. Further, he was cautioned that unexcused
delay in exhausting his state remedies could result in an order vacating the stay. (ECF No.
20.)



       On February 25, 2019, Petitioner filed a status report indicating that, in accordance
with the Court’s order, he had filed a petition in the California Supreme Court raising his
unexhausted claims on February 18, 2019. In addition, Petitioner attached a copy of the
unfiled state court petition to his status report. (ECF No. 21.) In his status reports filed on
April 1, and April 22, 2019, however, Petitioner states that: “On February 19, 2019,
Petitioner served for filing in the Superior Court of Los Angeles, a State Petition for Habeas
Corpus” and he had received “no notice of filing” or any other order from the state court
concerning the alleged petition. (ECF Nos. 22, 23 (emphasis added).)




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 18-cv-05057-JFW (AFM)                                        Date: April 25, 2019

Title      Lamar White v. Daniel Paramo


        Based upon the record, it appears that Petitioner has failed to file a habeas corpus
petition in the California Supreme Court as required. Not only is presenting claims to the
Superior Court insufficient to satisfy the exhaustion requirement, but it appears from the
alleged lack of response by the state court that it has never received a petition from
Petitioner. Furthermore, reference to the docket of the California Supreme Court (see
http://appellatecases.courtinfo.ca.gov) does not reveal any filing by Petitioner after 2017.



       Accordingly, Petitioner is directed to show cause why the stay entered in this case
should not be vacated. Specifically, within twenty-one (21) days of the date of this order,
Petitioner shall file and serve a response clearly stating whether he has filed a petition in the
California Supreme Court and, if not, explain why he has failed to do so. If Petitioner alleges
that he has filed such a petition, he shall include a copy of the proof of service and a copy of
the prison mail log showing outgoing mail from Petitioner. If Petitioner is unable to produce
the foregoing, he shall file a declaration under penalty of perjury detailing his efforts to
present his claims to the California Supreme Court. Absent good cause, Petitioner’s failure to
diligently exhaust his state remedies may result in an order vacating the stay. Finally, because
the petition consists entirely of unexhausted claims for relief, it will be subject to dismissal.



        It is so ordered.




                                                                                              :
                                                                                             ib
                                                               Initials of Preparer




CV-90 (03/15)                        Civil Minutes – General                          Page 2 of 2
